     Case 2:17-cv-00319-JAM-AC Document 156 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LUIS MANUEL GARCES,                                   Case No. 2:17-cv-0319 JAM AC P
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     REQUEST TO SEAL DOCUMENT IN
                     v.                                SUPPORT OF DEFENDANTS’ NOTICE
14                                                     OF PLAINTIFF’S REVIEW OF
                                                       SENSITIVE DOCUMENT
15   J. PICKETT, et al. ,
16                                       Defendants.
17

18           Defendants Chapman and Pickett (Defendants) moved the Court to file a redacted

19   document bates stamped as AGO_POD_000069-70 under seal to be submitted as Exhibit A to the

20   Declaration of Nasstaran Ruhparwar in support of Defendants’ Notice of Plaintiff’s Review of

21   Sensitive Document. The content is privileged under the Official-Information-Privilege. Further,

22   the Court permitted and instructed Defendants to submit the document under seal in its order from

23   March 16, 2021 (ECF No. 145, at 13:1-2). Good cause appearing therefore, the Court GRANTS

24   Defendants’ request to file the redacted document bates stamped as AGO_POD_000069-70 under

25   seal.

26   //

27   //

28   //
                                                       1
                                        [Proposed] Order re. Defs.’ Req. to Seal Doc. (2:17-cv-00319 JAM AC (P))
     Case 2:17-cv-00319-JAM-AC Document 156 Filed 06/15/21 Page 2 of 2


 1         Defendants shall submit the documents to the Clerk of the Court in accordance with Local
 2   Rule 141(e)(2). The Clerk of the Court is directed to keep the documents under seal for the
 3   duration of this litigation and then destroy the records at the conclusion of the case, or return it to
 4   defense counsel for disposal. Only Defendants, Defendants’ counsel, and the Court are permitted
 5   access to the documents.
 6         IT IS SO ORDERED.
 7   DATED: June 15, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                                         [Proposed] Order re. Defs.’ Req. to Seal Doc. (2:17-cv-00319 JAM AC (P))
